     Case 2:20-cv-01531-GMN-NJK Document 14 Filed 03/04/21 Page 1 of 1



1
2
3                                UNITED STATES DISTRICT COURT
4                                       DISTRICT OF NEVADA
5     BRICK POMMELOY HOUSTON JR.,                               Case No. 2:20-cv-01531-GMN-NJK
6                                              Plaintiff                      ORDER
7            v.                                                           (Docket No. 13)
8     SGT DOWNEY et al.,
9                                           Defendants
10
11          Pending before the Court is Plaintiff’s motion for extension of time to respond to the three

12   strikes order issued on February 1, 2021. Docket No. 13.

13          For good cause shown, Plaintiff’s motion is GRANTED. Docket No. 13. Plaintiff must

14   respond to the three strikes order no later than March 19, 2021.

15          DATED THIS 4th day of March 2021.

16
17                                                NANCY J. KOPPE
                                                  UNITED STATES MAGISTRATE JUDGE
18
19
20
21
22
23
24
25
26
27
28
